DETAILED ACTION
This action is in response to Applicant’s amendment filed on November 9, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nino et al. (U.S. Publication No. 2016/0199073) in view of Michelson (U.S. Patent No. 6139550).
Nino et al. discloses a spring housing (100) mated to a trocar assembly (200) comprising: a hollow body (106) with proximal end and distal end (Figure 3); wherein the distal end is fixedly attached to a spring housing cap (110) with a fluid connection (aperture through 110) therein; a trocar compression spring (108) and spring retention feature (119) are enclosed within the interior volume of the spring housing (106), the trocar compression spring (108) is configured to be compressed between the spring retention feature (119) and a spring catching feature (107) located at the proximal end 
Nino et al fails to disclose a toroid at the proximal end forming an extended curved annular wall surface; wherein the toroid at the proximal end is configured to mate with and have movement limited within a first guide on a matched medical plate; and whereby a second guide defines a maximum cone of operation or limit for the elongated blade restricted by the cooperation of the proximal end, toroid and medical plate guides.
Michelson teaches a spring assembly mated with a trocar assembly (Figure 32C) having at its proximal end a toroid (62’) forming an extended curved annular wall surface (Figure 32C). wherein the toroid at the proximal end is configured to mate with and have movement limited within a first guide (upper portion of plate hole, Figure 32D) on a matched medical plate (600); and whereby a second guide (lower portion of plate hole, Figure 32D) defines a maximum cone of operation or limit for the elongated blade restricted by the cooperation of the proximal end, toroid and medical plate guides. The configuration allows for variable angle preparation of the pilot holes for bone screws relative to the plate (Column 19, Lines 57-65). 

Regarding claim 2, the assembly further comprises a driver handle (202) with an at least partially hollow driving shaft (206) affixed thereto; a first mating feature (222) on an open proximal end (220) of the driving shaft opposite the driver handle. 
Regarding claim 3, the elongated blade fixture (112) has a proximal and a distal end (Figure 3) and the spring retention feature (119) is located on the elongated blade fixture between its proximal end and distal ends. 
Regarding claim 4, a collar feature (116) is located on the elongated fixture between the spring retention feature and the distal end (Figure 3); and’ the spring housing cap (110) is slideably fitted around the elongated blade fixture between the spring retention feature (119) and the collar feature (Figure 3). 
Regarding claim 6, Nino et al. in view of Michelson discloses a method of forming a pilot hole, the method comprising: positioning a matched medical plate (600, Michelson) having a first side and a second side and one or more apertures (602’, Michelson) each aperture having a first guide and a second guides (See figure provided, Figure 32D Michelson),

    PNG
    media_image1.png
    223
    424
    media_image1.png
    Greyscale
 
the second guide being angled at a predetermined angle theta ".theta." on a surface (in the figure provided it can be seen that the second guide has a surface at a predetermined angle); inserting a trocar insertion system (Nino in view of Michelson) through the first side of the matched medical plate through a first guide of one of the apertures (Figure 32C, Michelson); a spring housing (106, Nino et al.) having a hollow body with a proximal end and a distal end, wherein said proximal end comprises a toroid at a most proximal portion of the proximal end (as seen in figure 32C of Michelson, the toroid 62’ is at the most proximal portion of the proximal end, thus Nino et al. in view of Michelson would also have the toroid at the most proximal portion of the proximal end) ; the distal end of the spring housing (106, Nino et al.) is fixedly attached to the spring housing cap (110), the trocar compression spring (108) and spring retention feature (119) are enclosed within the interior volume of the spring housing (106), the trocar compression spring (108) is configured to be compressed between the spring retention feature (119) and a spring catching feature (107) located at the proximal end of the spring housing (106), at least a portion of the elongated blade fixture (112) is slidably disposed within the spring housing (106) with the central longitudinal axes of the elongated blade fixture (112) and the spring housing (106) being 
Regarding claim 7, the elongated blade fixture is affixed to a driving shaft (206) whereby the force applied to the elongated blade fixture is transferred from the driving shaft thereto (Figure 6A-6C). 
Regarding claim 8, the driving shaft is affixed to a handle (202) whereby the handle transfers force to the driving shaft. 
Regarding claim 9, the elongated blade fixture (112) is configured to mate to the driving shaft (Figure 6A). 
Regarding claim 10, the spring retention feature (119) is located on the elongated blade fixture (112) between the proximal and distal ends. 
Regarding claim 11, Nino et al. in view of Michelson discloses the claimed method as presented above. Furthermore, it can be seen that the first and second guides as shown in the figure provided on page 5 of the current office action are first toroidal interface and the second guide is a second guide of the toroidal interface. It can be construed form Michelson that a cone of operation is adjusted during use (Figure 32D, Michelson) and the pilot hole is formed within the limits of the cone of operation. 
Regarding claim 12-14, Nino et al. in view of Michelson fails to disclose the cone of operation is less than 10 degrees, is less than 20 degrees, or less than 30 degrees. 
Regarding claim 15, an angle is selected for positioning of the proximal end and wherein a hole is formed at the angle a (Figure 32D Michelson)
Regarding claim 16, the hole is formed into bone (Figure 33). 
Regarding claim 17, said proximal end comprises an elongated tapered diameter comprising a length greater than a length of said toroid at said proximal end. As seen in both Nino and Michelson, it can be construed that when the trocar is fully extended, it has a length longer than the toroid of Michelson and has a tapered diameter. 

Response to Arguments
	In response to Applicant’s argument that Nino and Michelson fail to disclose a toroid at the proximal end, the Examiner respectfully disagrees. The shape of the ball end fits represents the shape of a spindle torus and thus in broad interpretation, the end of Michelson can be considered a toroid. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775